Title: To Benjamin Franklin from Vergennes, 18 July 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          
            A Vlles. le 18. Juillet 1783.
          
          J’ai recu M. la lettre que vous m’avez fait l’honneur de m’ecrire le
            4 de ce mois ainsy que les pieces dont vous l’avez accompagnée, relativement au Secours
            extraordinaire que vous etes chargé par le Congrès de demander au Roi.
          Ma lettre du 5 de ce mois vous a deja instruit de l’impossibilité où etoit S.M. de
            deferer a cette requisition. J’ai mis
            encore Sous Ses yeux vos nouvelles instances à cet egard, et c’est avec regret que je
            Suis dans la necessité de vous mander que le Roi n’a pas cru possible de rien changer à
            Sa premiere determination.
          
       
            M. franklin
          
        